669 N.W.2d 344 (2003)
John DUDER, Relator,
v.
McGLYNN BAKERIES, INC. and General Insurance Company/Safeco, Respondents.
No. A03-850.
Supreme Court of Minnesota.
September 24, 2003.
David H. Bailly, David H. Bailly, Ltd., Minneapolis, MN, for Relator.
Richard C. Nelson, Joseph M. Nemo, III, Arthur, Chapman, Kettering, Smetak & Pikala, P.A., Minneapolis, MN, for Respondents.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 11, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
BY THE COURT:
/s/Alan C. Page
Associate Justice
GILBERT, J., took no part in the consideration or decision of this case.